POPE, Justice
(concurring).
In my opinion, some of the statements in the majority opinion may confuse the general rule about status quo. After correctly stating the general rule about status quo, the opinion asserts:
“Obviously that status ended in January, 1955, when Brady ceased to have the right to use the tradename. To sustain Brady’s point would present an anomalous situation. An action to enjoin an infringement does not lie until there is an attempted or threatened infringement, and under Brady’s contention a temporary injunction could not be granted thereafter because the infringement is already commenced.”
The opinion indicates that the status ended in January, 1955, and also states that Brady’s argument is that no temporary injunction may be granted after an infringe*192ment begins. Brady’s real contention is that the status as of January, 1955, when he was lawfully operating with the use of the name “SERViSOFT”, continued without interruption for five years and five months, until suit was filed against him on June 2, 1960. Brady contends that this continued infringement prior to suit was in fact the status. In other words, not the mere infringement, but a long-uninterrupted infringement is what he relies upon to establish the status. The opinion of the Court may lead one to believe that a situation which endures for five years cannot establish the status quo. See Hidalgo County Water Control and Improvement Dist. No. Two v. Cameron County, etc., Tex.Civ.App., 253 S.W.2d 294.
Injunctions in trademark infringement cases involve the additional element of knowledge by the senior user of use by the junior user. 87 C.J.S. Trade-Marks, Trade-Names, and Unfair Competition § 183b. Here the senior user proved that it was ignorant of Brady’s infringement and acted immediately upon its discovery. There was no long-continued user after discovery. As expressed in 4 Callman, Unfair Competition, 687.3(b) (1):
“The plaintiff must, of course, have knowledge of the defendant’s infringement. Estoppel by latches will not bar the plaintiff who was justifiably ignorant of the facts creating his cause of action. Ignorance of defendant’s use defeats any assumption that the plaintiff approves of the use of the mark in question. * * * The plaintiff is not charged with the duty of searching for any acts of unfair competition,”
I concur in the result.